VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of February 12, 2010 (this "Agreement"), by and among
Perpetual Technologies, Inc., a Delaware corporation (the "Company"), the
stockholders listed on the signature pages hereto under the heading
"Stockholders" (each a "Stockholder" and collectively, the "Stockholders"), and
the Investors (as defined below).
 
WHEREAS, the Company and investors (each, an "Investor", and collectively, the
"Investors") have entered into a Note Purchase Agreement, dated February 12,
2010  (the "Note Purchase Agreement"), pursuant to which, among other things,
the Company has agreed to issue and sell to the Investors and the Investors have
agreed to purchase certain promissory notes in the aggregate principal amount of
$4,000,000 (the “Notes”) and five year warrants (“Warrants”) to purchase shares
of the Company’s  Common Stock  (“Common Stock”).
 
 
WHEREAS, the Stockholders own and have the power and authority to vote an
aggregate of [_________] shares of Common Stock, which represent in the
aggregate a majority of the issued and outstanding capital stock of the Company
entitled to vote; and
 
WHEREAS, in order to induce the Investors to enter into the Note Purchase
Agreement and to consummate the transactions contemplated thereby, and as a
condition thereto, each Stockholder desires to enter into this Agreement with
respect to all the shares of Common Stock and any other shares of capital stock
of the Company which carry voting rights, now owned and which may hereafter be
acquired by the Stockholder (including without limitation, via stock splits,
stock dividends), and any other securities of the Company which such Stockholder
is currently entitled to vote, or after the date hereof, becomes entitled to
vote, at any meeting of stockholders of the Company (collectively, the
"Shares").
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows (unless otherwise defined herein
capitalized terms shall have the respective meanings set forth in the Note
Purchase Agreement):
 
ARTICLE I
 
VOTING AGREEMENT OF THE STOCKHOLDERS
 
SECTION 1.01.   Voting Agreement.  Each Stockholder hereby agrees to take all
such action as may be necessary or appropriate to elect one representative to
the Board of Directors of each of the Company, BVI Company, Technic and Foshan
as shall be designated by the Majority in Interest (as defined below) (the
“Noteholder Designee”), and to maintain such Noteholder Designee as a director
of each such company until time as the Notes are no longer
outstanding.   Without limiting the foregoing, each Stockholder agrees that at
any meeting of the stockholders of the Company for the election of directors,
however called, and in any action by written consent of the Company's
stockholders, such Stockholder shall vote his Shares:  (a) to elect the
Noteholder Designee as a director of the Company, and (b) against any proposal
or any other corporate action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Note Purchase Agreement or any other Transaction Document (as
defined in the Note Purchase Agreement) or, except as provided in Section 1.02
hereof, which could result in the removal of the Noteholder Designee prior to
the time the Notes are no longer outstanding.  Each Stockholder acknowledges
receipt and review of a copy of the Note Purchase Agreement and the other
Transaction Documents.  The Majority in Interest designates Chris Bickel as the
initial Noteholder Designee.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.02.   The Noteholder Designee shall be elected at any annual or
special meeting of stockholders (or by written consent in lieu of a meeting of
stockholders) and shall serve until his or her successor is elected and
qualified or until his or her earlier death, resignation or removal.  The
Stockholders shall vote all of their Shares to cause the Noteholder Designee to
be removed from his or her position as a director during his or her term of
office, when, and only when, such removal is requested by Note holders holding
Notes evidencing at least 51% of the principal amount of the Notes then
outstanding (the “Majority in Interest”).  In the event of any vacancy in the
board seat to be filled by the Noteholder Designee, the Company agrees to
promptly nominate, and the Stockholders agree to promptly vote their Shares, to
elect such person as has been designated to fill such position in the manner set
forth in this Article 1.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:
 
SECTION 2.01.   Authority Relative to This Agreement.  Each Stockholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder, and to consummate the transactions
contemplated hereby.  Each Stockholder has taken whatever steps necessary,
including without limitation, moving the Shares from a margin account to a cash
account and/or delivering any voting instructions or legal proxy to any
necessary broker or agent, to ensure that such Stockholder has the necessary
power and authority to vote all of his Shares or has properly empowered such
broker or agent to vote in accordance herewith.  This Agreement has been duly
executed and delivered by such Stockholder and constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.
 
SECTION 2.02.   No Conflict.  i)  The execution and delivery of this Agreement
by such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to any Stockholder or by which such Stockholder’s Shares are bound or affected
or (ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of such Stockholder’s Shares
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or his Shares are bound.
 
(b)           The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by such Stockholder.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.03.   Title to the Stock.  As of the date hereof, such Stockholder is
the owner of the number and kind of shares of Shares set forth opposite its name
on Appendix A attached hereto, and is entitled to vote such Shares, without
restriction, on all matters brought before holders of capital stock of the
Company.  Such Shares are all the securities of the Company owned, either of
record or beneficially, by such Stockholder, and are owned by such Stockholder
free and clear of all security interests, liens, claims, pledges, options,
rights of first refusal, agreements, limitations on such Stockholder's voting
rights, charges and other encumbrances of any nature whatsoever.  Such
Stockholder has not appointed or granted any proxy, which appointment or grant
is still effective, with respect to such Stockholder’s Shares.
 
ARTICLE III
 
COVENANTS
 
SECTION 3.01.   No Disposition or Encumbrance of Stock.  Each Stockholder hereby
covenants and agrees that, for so long as the Notes are outstanding, such
Stockholder shall not offer or sell, transfer, tender, assign, hypothecate or
otherwise dispose of, grant a proxy or power of attorney with respect to, or
create or permit to exist any security interest, lien, claim, pledge, option,
right of first refusal, agreement, limitation on such Stockholder's voting
rights, charge or other encumbrance of any nature whatsoever ("Encumbrance")
with respect to his Shares, or directly or indirectly initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing.
 
SECTION 3.02.   Company Cooperation.  The Company hereby covenants and agrees
that it will not, and each Stockholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement on any
of the Shares.  The Company shall take no actions to contravene the purpose of
this Agreement.


SECTION 3.03.   Notices.  The Company shall provide the Investors and the
Stockholders with reasonable prior written notice, such that the Noteholder
Designee can be included in the intended mailing, of any intended mailing of
notice to stockholders for a meeting at which directors are to be elected, and
the Majority in Interest shall notify the Company in writing, prior to such
mailing, of the person designated by them as the Noteholder Designee.  If the
Majority in Interest fails to provide notice to the Company as provided above,
the existing member of the Board serving as the Noteholder Designee shall be
deemed to be the Noteholder Designee for reelection to the Board of Directors.


ARTICLE IV
 
MISCELLANEOUS
 
SECTION 4.01.  Further Assurances.  Each Stockholder will execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.
 
SECTION 4.02.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof, and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof (without the need to post any bond or other security or prove
special damages), in addition to any other remedy at law or in equity.  Any
Investor shall be entitled to its attorneys' fees reasonably incurred in any
action brought to enforce this Agreement in which it is the prevailing party.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 4.03.  Entire Agreement.  This Agreement constitutes the entire
agreement among the Company and the Stockholders (other than the Note Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholders with respect to the
subject matter hereof.
 
SECTION 4.04.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed by all the parties hereto.
 
SECTION 4.05.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
SECTION 4.06.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby.  If
either party shall commence a proceeding to enforce any provisions of this
Agreement, then the prevailing party in such proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4.07.   No Revocation.  The voting agreements contained herein are
coupled with an interest and may not be revoked, except by an amendment,
modification or termination effected in accordance with Section 4.04
hereof.  Nothing in this Section 4.07 shall be construed as limiting the
provisions of Section 4.08 hereof.
 
SECTION 4.08.   Termination.  This Agreement shall terminate immediately upon
the earlier of the consummation of a Qualified Financing (as defined in the Note
Purchase Agreement), such time as the Notes are paid in full, or upon the
consent of all of the Investors.
 
SECTION 4.09.   Counterparts; Facsimile Execution.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one and the same
document.  This Agreement may be executed and delivered by exchange of facsimile
copies showing the signatures of the parties, and those signatures need not be
affixed to the same copy.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
SECTION 4.10.   Binding Effect; Assignment.  This Agreement shall be binding
upon the heirs, executors, personal representatives, and successors of the
Stockholders and shall inure to the benefit of the Investors, all future holders
of the Notes (or any note or other instrument issued in substitution or
replacement thereof), and their respective heirs, executors, and personal
representatives, successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 


[Signature Page to Voting Agreement]


IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.
 

   
THE COMPANY:
         
PERPETUAL TECHNOLOGIES  INC.
         
By:
       
Name:  Jie Li
     
Title:  Chief Executive Officer
Dated:  February  12, 2010
         
Address:
         






   
Name of Stockholders
         
By:
   
Name:
   
Title:
Dated:  February 12, 2010
       
Address:
         








   
Names of Investors
         
By:
   
Name:
   
Title:
Dated:  February 12, 2010
       
Address:
         



 
 

--------------------------------------------------------------------------------

 


APPENDIX A
 
Stockholder
Common Stock
Owned
Other Securities Owned
Percentage of Stock Outstanding
Voting Percentage
of Stock
Outstanding
                                       

 
 
 
 

--------------------------------------------------------------------------------

 